Citation Nr: 1200489	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a skin disability.  

2. Entitlement to service connection for hypertension also claimed as ischemic heart disease, including as due to herbicide exposure. 

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes type II, including as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied reopening of a claim for service connection for a skin disability.  

In March 2010, the Board issued a decision that reopened the claim, and denied it on the merits.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  A Memorandum Decision was issued by the Court in April 2011 vacating the Board's decision and remanded the case to the Board.  

This appeal is also before the Board from a November 2009 rating decision denying the Veteran's claim for service connection for diabetes and an April 2010 rating decision denying the claim for service connection for hypertension, claimed as ischemic heart disease.  The Veteran filed VA Form 9s in August and September 2010 to perfect his appeal for these issues.  Although these issues have not been certified to the Board, they were perfected and are properly before the Board and will be addressed in this decision.  See 38 CFR § 19.35 (2011).  

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hypertension was not shown to have been present during service, did not manifest to a compensable degree within one year from the date of separation from service, and is not otherwise related to an injury, disease, or event in service, including exposure to Agent Orange. 

2. The Veteran withdrew his appeal of an August 2002 rating decision denying his claim for service connection for diabetes mellitus because the evidence did not show incurrence in service or a nexus to service, including to exposure to Agent Orange.  

3. Evidence received subsequent to the August 2002 RO decision was not previously considered by the RO, but does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service and was not caused by exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. The August 2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3. New and material evidence has not been submitted and the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2009 regarding his diabetes claim and a letter in November 2009 regarding his hypertension claim.  These letters addressed the notice elements for service connection and were sent prior to the respective initial AOJ decisions.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in October 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

These letters also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  

A VA medical examination or medical opinion was not obtained with respect to the issues on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, the following are for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Upon review of the record, the Board finds that no medical examination or medical opinion is needed as to the issues on appeal.  As will be explained below, there is no indication that hypertension has its onset during service.  Further, there is no credible evidence competently linking hypertension to service.  Thus, a remand for an examination and/or opinion is not necessary to decide the claim.  Because the evidentiary record provides no basis to grant this claim as will be explained in greater detail below, and in fact contains ample evidence against the claim, the Board finds no basis to remand this issue for a VA examination and/or to obtain a medical opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

Further, regarding the claim to reopen the diabetes claim, VA is not required to provide an examination unless new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As described in this decision, new and material evidence has not been submitted; therefore, a VA examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam, during the Vietnam era, will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (2011).  The diseases associated with herbicide exposure include: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

The diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

A Veteran who, during active service, served in Vietnam during the Vietnam era and has a disease associated with herbicide exposure for purposes of the presumption, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Furthermore, even if a Veteran does not have a disease associated with herbicide exposure, he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  See 38 U.S.C.A. § 1116(f).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

In this case, the Veteran maintains that service connection is warranted for hypertension, to include as due to herbicide exposure.  The service personnel records show that the Veteran served in Thailand from March 1970 to April 1971 and from September 1972 to July 1973.  The Veteran asserts that he was stationed at the U-Tapao Air Base as a security guard.  The DD Form 214 shows that his military occupational specialty was a security specialist.  He received the National Defense Service Medal, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal and the Air Force Longevity Service Award.  

In spite of the Veteran's assertions, there is no indication he was actually exposed to herbicides while in Thailand, including the dioxin in Agent Orange.  Department of Defense inventory data on herbicide use supplied to the Veterans Benefits Administration does not reveal any spraying or handling of Agent Orange in Thailand during the time the Veteran was stationed there between 1970 and 1973.  The Department of Defense has indicated to VA's Chief Officer for Public Health and Environmental Hazards that there was some limited spraying of the herbicide Agent Orange in Thailand, but this occurred in 1964, several years prior to the Veteran's service in Thailand.  Additionally, the RO made a request through the Personnel Information Exchange System (PIES) in June 2002 which revealed that there were no records showing that the Veteran was exposed to herbicides in service.  

The Board acknowledges that the Veteran asserts that he was stationed at U-Tapao Airfield in Thailand and that he was a security guard and had exposure to the base perimeter on a regular basis.  The Veteran, however, has been diagnosed with hypertension, not ischemic heart disease, as he asserts.  The VA treatment records show no indication of ischemic heart disease, only hypertension.  Hypertension is not listed as a disease that VA has associated with Agent Orange exposure, and in fact, was specifically excluded from the most recent modification to the regulation.  See 38 C.F.R. § 3.309(e), Note 3.  As such, hypertension is not statutorily recognized as presumed to result from herbicide exposure.  Therefore, regardless of the Veteran's herbicide exposure, the Board finds that presumptive service connection for hypertension is not warranted.  

Further, the evidence of record does not show, and the Veteran does not assert that hypertension was diagnosed within one year after separation from service in 1974.  After service, the treatment records show a diagnosis of hypertension in 2000.  As such, the initial manifestation of hypertension was well beyond the one-year presumptive period following the period of active duty.  As there is no medical evidence depicting symptoms of or a diagnosis of hypertension within one year after separation from service, service connection cannot be presumed as a chronic disease under 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will also discuss whether direct service connection is warranted.  As previously discussed, the VA treatment records show a current diagnosis of hypertension.  Thus, the first element of service connection has been satisfied.

The service treatment records, however, do not show treatment for or a diagnosis of hypertension in service.  The entrance and separation examinations do not show elevated blood pressure readings.  As such, on the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, symptom, treatment, or diagnosis, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

Additionally, as the service treatment records do not note symptoms of hypertension and there is no evidence contemporaneous with service or after service that he was hypertensive until many years after service, and as the Veteran does not argue continuity of symptomatology, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), lay evidence can serve to support a claim for service connection.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

Although the Veteran is competent to describe symptoms of his medical conditions, hypertension, is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Where, as here, there is a question of the presence or a diagnosis of a disability and the disability is not capable of lay observation by case law, and the disabilities are not simple medical conditions under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of hypertension, the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no objective medical evidence of hypertension until 2000.  And there is no competent, credible and probative medical opinion relating hypertension to service.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.  

The cause of his hypertension cannot be determined by a lay person based on a personal observation without having specialized education, training, or experience.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of his hypertension.  Here, the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the hypertension is not admissible as evidence. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for hypertension, the determination of whether the Veteran's statements are credible is not reached. 

As such, the competent evidence consists of VA and private treatment records dated from 2000 which are replete with treatment for hypertension.  In spite of various treatment records, there is no indication that his hypertension is related to service.  No doctor has ever opined nor even suggested that the Veteran's hypertension is related to service.

The Board notes that an August 1986 VA treatment report noted that the Veteran reported being told that he had elevated blood pressure readings two to three years earlier.  Moreover, an August 1986 examination report noted a blood pressure reading of 140/100.   Nonetheless, these notations alone do not constitute a diagnosis of hypertension, and if accepted as such, this diagnosis would be 15 years after the Veteran's discharge from service.

The Veteran does not argue that his hypertension manifested in service, but that it was caused by exposure to Agent Orange, as previously addressed in this decision.  In sum, the record does not contain competent evidence, lay or medical, that links hypertension to an injury, disease, or event in service, including exposure to Agent Orange.  For the above reasons, the Board finds that the preponderance of the evidence of record is against the claim of service connection for hypertension, including as due to exposure to Agent Orange, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides.  This claim is based upon the same factual basis as his previous claim, which was last denied in an August 2002 rating decision.  The Board notes that the Veteran initially appealed the August 2002 decision and filed a VA Form 9 in April 2003, however, in June 2004, he filed a statement that withdrew his appeal.  As such, the August 2002 rating decision became final.  Therefore, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for diabetes was denied by the RO in August 2002 because the evidence did not show that it was incurred in or caused by service, including due to exposure to Agent Orange.  Regardless of the determination of the RO on this issue, the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the August 2002 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In August 2002, the RO reviewed the service treatment records, the National Personal Records Center (NPRC) responses to inquiries regarding exposure to herbicides, as well as VA and private treatment records.  The service treatment records did not show that diabetes was present in service.  The NPRC research revealed that the Veteran had service in Thailand between 1970 and 1973 and that there was no evidence showing that he was exposed to herbicides in service.  The VA and private medical treatment records show that the Veteran had a diagnosis of diabetes and was receiving treatment for diabetes.  

Since the August 2002 RO decision, additional statements from the Veteran, VA treatment records and private treatment records were received.  

The Veteran's statements are not new in that they are cumulative of his prior allegations of inservice exposure to Agent Orange.  

The treatment records received continue to show that the Veteran has a diagnosis of diabetes and received treatment for diabetes.  The Board finds that the additional VA and private treatment records are new as they have not been previously submitted to agency decision makers.  These records, however, are not material because they do not relate to whether diabetes was incurred in service or is related to service, which are the unestablished facts necessary to substantiate the claim for service connection.  Essentially, this evidence is cumulative and redundant because it continues to show a diagnosis and treatment for diabetes just as the medical evidence did in August 2002.  As the VA and private medical records do not relate to the etiology of the diabetes, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has not been submitted and the claims remained denied.  



ORDER

Service connection for hypertension, claimed as ischemic heart disease, to include as due to herbicide exposure, is denied.  

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for diabetes type II, including as due to herbicide exposure, is not re-opened and remains denied.


REMAND

Regarding the skin disability, the service treatment records show that the Veteran was treated for cellulitis in service in 1973.  The Veteran submitted a statement in December 2010 indicating that he has had recurrent skin problems since service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Pursuant to the Memorandum Decision, the Board finds that a VA examination is warranted to determine if the treatment for cellulitis in service is related to any current skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with the appropriate medical specialist to determine the etiology of any current skin disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should state whether a current skin disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service, including the treatment for cellulitis in 1973.  Any opinion expressed should be accompanied by supporting rationale.

2. After the above development is completed, to the extent possible, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


